Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 06/16/2021, in which, claim(s) 21-40 is/are pending. 
Claim(s) 1-20 is/are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10270753 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
This communication warrants No Examiner's Reason for Allowance as it was previously stated in the Final Rejection filed on 04/21/2021, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DAO Q HO/Primary Examiner, Art Unit 2432